Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application and are examined on the merits herein.
Priority
This application is a continuation of application 15/747648, now US 11,021,580, filed on 1/25/2018, which is a National Stage Application of PCT/EP2016/067072, filed on 7/18/2016.  The instant application claims foreign priority to EP 15178526.8 filed on 7/27/2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in application 15/747648 on 1/25/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 2/3/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 recite open ended ranges for alkali concentration when base claim 1 is limited to a closed range.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2010/0261893, IDS).
Chen 893 exemplifies reactions for forming crosslinked hyaluronic acid (HA) by performing single step alkaline crosslinking, wherein the concentration of HA ranges from 10-30 wt%, the alkaline reagent is sodium hydroxide at a concentration of 0.5 N (i.e. 2.0 wt%), the crosslinking reagent is one of 1,2,7,8-diepoxyoctane, 1,3-butadiene diepoxide or 1,4-butanediol diglycidyl ether at a concentration of 0.6 or 1.0 vol%, the reaction times are 24 hours and the crosslinking temperature ranges from 10-30°C, wherein upon completion of the crosslinking the HA. (Examples 1-16, Table 1) Chen 893 also discloses that the HA may be in the range 2-40% (¶0055); the alkaline reagent may be in the range 0.05-1.5 N (i.e. 0.2-6.0 wt% (¶0045); the crosslinking reagent may be in the range 0.05-2.0 wt% (¶0050); for reaction temperature of 10-30°C, reaction time is 48 hours or greater, for reaction temperature of 35°C, reaction time is preferably 6-12 hours, and for reaction temperature of 40°C, reaction time is preferably 3-6 hours (¶0033-0036); that precipitation may be used to isolate a crosslinked HA product (¶0020); that dialysis may be used to purify the HA product (¶0007) and that the reaction may be performed under sterile conditions. (¶0032) Chen also discloses that there are varying amounts of “free-state” crosslinking reagents remaining after the exemplified processes (Table 1), which meets the limitation that the crosslinking agent is not completely consumed.
Chen does not exemplify or claim the HA and alkali concentrations of the claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the HA and alkali concentration ranges of Chen overlap with that of the claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Additionally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))
Applicant’s Examples herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art.  Evidence as to unexpected benefits must be'' clear and convincing'' In re Lohr, 137 USPQ 548 (CCPA 1963).  The instant specification provides working examples demonstrating the preparation of HA crosslinked gels starting with HA at 33% and alkali at 2-8%, and the effect of these conditions on various gel properties. (Figures 1-4) However, for gels prepared with alkali at 2% and HA at 33%, the properties disclosed are inferior or equivalent to gels prepared at 2% alkali and 25% HA. (Figures 1-4) In some cases, particularly elastic modulus, gels prepared with alkali at 4% and HA at 33%, G’ is inferior or equivalent to gels prepared at 4% alkali and 25% HA. (Figure 4) Therefore, the claimed ranges for HA and alkali are not supported by evidence showing an unexpected effect.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2010/0261893, IDS), in view of Molliard et al. (US 8,574,629; 2013, IDS).
The disclosure of Chen is referenced as discussed above. Chen does not teach elastic modulus of the prepared gels.
Molliard discloses a process for preparing a crosslinked hyaluronic acid gel by crosslinking HA with BDDE under alkali conditions. (Examples 1-3) Molliard also discloses that the elastic modulus of the obtained gels, at 1 Hz, ranges from 352-441 Pa. (Col. 7 and claim 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gels of Chen would be expected to have an elastic modulus similar to that of Molliard due to the gels being prepared under similar conditions with similar reagents. It is noted that the elastic modulus in the range 352-441 Pa while not explicitly overlapping the instant open ended range of “at least 450 Pa”, is considered sufficiently close to the instant limitation such that absent evidence to the contrary, one of ordinary skill in the art would reasonably expect the gel of Chen/Molliard to have similar properties to the instant composition. This expectation is underscored by the fact that the instant claims do not recite a frequency at which the elastic modulus is measured. It is well established in the art that elastic modulus for HA gels varies significantly depending upon the frequency of measurement. It is held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP § 2144.05)
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DALE R MILLER/Primary Examiner, Art Unit 1623